DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 01/04/2022.
Claims 1, and 3-20 are pending in this application.
	Claims ** have been cancelled.

Remarks

2.	Applicants’ argument(s) have been fully considered, but are not persuasive.  Specifically, Applicants argued at pages 2-3 of Applicant’ Remarks:
	 “Zuniga does not disclose a semiconductor device including an active gate structure and a dummy gate structure. Instead, Zuniga discloses an LDMOS transistor 214 including a dual gate 308. The dual gate 308 includes a first gate 310 and a second gate 312. The first gate 310 can be a controlled gate - a gate that receives a voltage that can activate a corresponding transistor. The second gate 312 can be a controlled gate or a non-controlled gate that floats or be coupled to a pre-determined reference voltage; see col. 5, lines 46-56. Zuniga further discloses the first gate 310 and the second gate 312 can be controlled by a single control voltage (or bias voltage); see col. 6, lines 52-54. Zuniga yet further discloses where the first gate 310 and the second gate 312 have thin oxide layers 500, 502, a minimum pre-determined length for offset spacing (d) is generally maintained to avoid breakdown of the drain region 304 when the LDMOS transistor 216 is activated; see col. 7, lines 6-14. Accordingly, the second gate 312 is an active gate structure that participates in the operation of the LDMOS transistor 214. 

	Therefore, Zuniga cannot be applied to render obvious amended claim 1 as Zuniga does not disclose a semiconductor device including an active gate structure and a dummy gate structure that does not participate in the operation of the semiconductor device.”

	


	First, the instant claim language fails to recite “… a dummy gate structure that does not participate in the operation of the semiconductor device.”  Claims 1 and claim 10 recite “… the dummy gate structure is an electrically-isolated gate structure;” (claim 1, lines 10-11; claim 10, lines 6-7), and claim 15 recites: “… an electrically-isolated dummy gate structure…” (claim 15, line 5).  Nowhere in the instant claimed invention or in the instant specification recites or discloses a dummy gate structure that does not participate in the operation of the semiconductor device as agued by the Applicant.  In fact, nowhere in the instant specification mentions “a dummy gate structure.”

	Paragraphs [0022-0023] of the specification describe:
[0022] However, it is understood that the first and second gate structures 108, 110 may be formed separately, without departing from the spirit or scope of the disclosure. In an embodiment of the disclosure, the first gate structure 108 is an active gate structure and the second gate structure 110 is an electrically-isolated gate structure. 
[0023] Due to the electrically-isolated characteristic of the second gate structure 110, the second gate structure 110 advantageously reduces the fringing capacitance between the first gate structure 108 and a drain region (not shown) of the semiconductor device 100 by providing a shield-like functionality. The reduced fringing capacitance effect minimizes the degradation of the RF signals. The second gate structure 110 further boosts the voltage handling capability of the semiconductor device 100, thereby enabling the semiconductor device 100 to achieve higher breakdown voltage. This in turn improves the electrical performance of the semiconductor device 100. 

	As best understood, the second gate structure 110 shown in fig. 2A and discussed in paragraphs [0022-0023] above is corresponding to the claimed “dummy a dummy gate structure that does not participate in the operation of the semiconductor device.”


	Second, in the reference of Zuniga, fig. 3A shows a second gate structure 312, which corresponds to the claimed dummy gate structure.  Column 5, lines 49-56 of the Zuniga reference recites:
“Dual gate 308 includes a first gate 310 and a second gate 312. In one implementation, first gate 310 is a controlled gate and second gate 312 is a non-controlled gate. A controlled gate is a gate that receives a voltage that can activate--i.e., turn on or off--a corresponding transistor. Second gate 312 can float or be coupled to a pre-determined reference voltage (not shown). Alternatively, both first gate 310 and second gate 312 can be controlled gates.”  
	
	Accordingly, the second gate 312 of Zuniga can be a non-controlled and floated gate structure.  Hence, the second gate structure 312 does meet the definition of “the second gate structure” being “an electrically-isolated gate structure” defined at paras. [0022-0023] of the instant specification.  Regardless of whether or not the second gate 312 of Zuniga being an active gate structure that participates in the operation of the LDMOS transistor 214, the Zuniga second gate 312 does meet the claimed limitation “a dummy gate structure” being “an electrically-isolated gate structure.”

Claim Rejections - 35 U.S.C. § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga et al. (US 7,405,443), in view of Mori et al. (US 2017/0025532)
	Regarding claim 1, Zuniga discloses a semiconductor device, comprising: 
	an active region 300 over a substrate 302 (see fig. 3A, fig. 5);
	a drain region 304 in the active region 300;
	a source region 306 in the active region, the source region 306 is spaced apart from the drain region 304;
	an active gate structure 310 over the active region between the source region 306 and the drain region 304; 
	a dummy gate structure 312 over the active region between the active gate structure 310 and the drain region 304, wherein the dummy gate structure 312 is an electrically-isolated gate structure (see col. 5, lines 49-56: the second gate structure 312 is a non-controlled or floated gate structure;  See also the above remarks).  



	Mori discloses a semiconductor device, shown in figs. 2, 7, comprising a contact structure CP over the active region electrically coupling to active gate structure GE.  

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Zuniga to further include contact structure coupling to the active gate structure, as that taught by Mori, to fulfill the invention of Zuniga, and to easily provide accesses/controls to the gate structure of Zuniga.

	Regarding claim 3, Zuniga/Mori discloses the semiconductor device of claim 1, wherein the dummy gate structure 312 has a width no wider than that of the active gate structure 310.  See fig. 3A, fig. 5 of Zuniga.  

	Regarding claim 4, Zuniga/Mori discloses the semiconductor device of claim 1, wherein the contact structure at least partially overlaps the active region.  See figs. 2, 7 of Mori.

	Regarding claim 5, Zuniga/Mori discloses the semiconductor device of claim 1, wherein the active region comprises: 
	a first doped well 300, wherein the drain region 304 is located therein; and 


	Regarding claim 6, Zuniga/Mori discloses the semiconductor device of claim 5, further comprising a drain extension region 324 in the first doped well 300, the drain extension region 324 being located between the second doped well 330 and the drain region 304.  See fig. 3A of Zuniga.

	Regarding claim 7, Zuniga/Mori discloses the semiconductor device of claim 5, wherein the first doped well partially underlaps the active gate structure.  See fig. 3A of Zuniga.

	Regarding claim 8, Zuniga/Mori discloses the semiconductor device of claim 1, wherein the active gate structure 310 and the dummy gate structure 312 comprise the same conductive material.  See figs. 3-5 of Zuniga.

	Regarding claim 9, Zuniga/Mori discloses the semiconductor device of claim 1, comprising all claimed limitations, as discussed above, except for wherein the active region is a semiconductor fin.  

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that the invention of Zuniga/Mori would be equally applied to devices wherein the active region is a semiconductor fin.  It would have been obvious 

	Regarding claim 10, Zuniga discloses a semiconductor device, comprising: 
	a first transistor 214 (fig. 2; see also col. 4, lines 59-67); and 
	a second transistor 216, the first transistor 214 and the second transistor 216 each comprising: 
	a first interconnect structure (connected to either of the source or drain regions, see figs. 2, 3); GF2020072-US-NP4Serial No.: 16/917,802 Response to Non-Final Office Action dated May 27, 2021 
	an active gate structure 310 (figs. 3-5) adjacent to the first interconnect structure; 
	a dummy gate structure 312 adjacent to the active gate structure 310, the dummy gate structure 312 is an electrically-isolated gate structure (see col. 5, lines 49-56: the second gate structure 312 is a non-controlled or floated gate structure; see also the above remark), and the active gate structure 310 and the dummy gate structure 312 traverse across an array of active regions; 
	a second interconnect structure (connected to intermediate terminal 212, see fig. 2), wherein the second interconnect structure is a common interconnect structure shared by the first transistor 214 and the second transistor 216.

	Zuniga does not specifically discuss about a contact structure over an active region of the array, the contact structure electrically coupling to the active gate structure.  



	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Zuniga to further include contact structure coupling to the active gate structure, as that taught by Mori, to fulfill the invention of Zuniga, and to easily provide accesses/controls to the gate structure of Zuniga.

	Regarding claim 11, Zuniga/Mori discloses the semiconductor device of claim 10, wherein the active gate structure 310 is arranged between the first interconnect structure (connected to source region 306) and the dummy gate structure 312, and the dummy gate structure 312 is arranged between the active gate structure 310 and the second interconnect structure (connected to drain region 304).  See figs. 2, 3 of Zuniga.

	Regarding claim 12, Zuniga/Mori discloses the semiconductor device of claim 10, wherein the second interconnect structure is arranged between the dummy gate structures of the first transistor and the second transistor.  See figs. 2-5 of Zuniga, and fig. 2, 7 of Mori.

	Regarding claim 13, Zuniga/Mori discloses the semiconductor device of claim 10, wherein the active gate structure 310 and the dummy gate structure 312 are separated by a substantially uniform gate spacing from an adjacent gate structure.  See figs. 3-5, and col. 4, line 36 – col. 6, line 4. 

	Regarding claim 14, Zuniga/Mori discloses the semiconductor device of claim 10, wherein the dummy gate structure is part of a plurality of dummy gate structures arranged between the active gate structure and the second GF2020072-US-NP5Serial No.: 16/917,802interconnect structure, and the plurality of dummy gate structures being separated by a substantially uniform gate spacing therebetween.  See figs. 2-5 of Zugiga, and figs. 2, 7 of Mori.

	Regarding claim 15, Zuniga discloses a method of forming a semiconductor device, comprising: 
	forming an array of active regions over a substrate 302 (see figs. 2-5);
	forming a source region 306 and a drain region 304 in an active region of the array, the drain region being spaced apart from the source region; 
	forming an active gate structure 310 and an electrically-isolated dummy gate structure 312 traversing across the array of active regions and between the source region 306 and drain region 304 (see col. 5, lines 49-56).

	Zuniga does not specifically discuss about forming a contact structure over the active region electrically coupling to the gate structure.  

	Mori discloses a method of forming a semiconductor device, shown in figs. 2, 7, comprising forming a contact structure CP over an active region electrically coupling to gate structure GE.  



	Regarding claim 16, Zuniga/Mori discloses the method of claim 15, wherein forming the active gate structure and the electrically-isolated dummy gate structure comprises: 
	depositing a layer of conductive material 314 (see figs. 3-5 of Zuniga) over the array of active regions; and 
	patterning the layer of conductive material 314 to form the active gate structure 310 and the electrically-isolated dummy gate structure 312, the active gate structure 310 and the electrically-isolated dummy gate structure 312 being separated by a substantially uniform gate spacing from an adjacent gate structure.  See figs. 2-5 of Zuniga.

	Regarding claim 17, Zuniga/Mori discloses the method of claim 15, wherein forming the contact structure comprises: 
	depositing a dielectric layer IL (see fig. 7 and paras. 0095-0096 of Mori) over the array of active regions, the dielectric layer IL encapsulating the active gate structure GE and the electrically-isolated dummy gate structure; 
	forming an opening CH in the dielectric layer over the array of active regions, the opening exposes the active gate structure; and 


	Regarding claim 18, Zuniga/Mori discloses the method of claim 17, wherein forming the opening in the dielectric layer IL comprises removing a portion of the dielectric layer IL to form a discrete opening CH over the active gate structure that is over the active region of the array.  See fig. 7 of Mori.

	Regarding claim 19, Zuniga/Mori discloses the method of claim 17, wherein forming the opening CH in the dielectric layer IL comprises removing a portion of the dielectric layer to form a line-type opening over the active gate structure, wherein the line-type opening is over at least two active regions of the array.  See fig. 7, and paras. 0095-0096 of Mori.

	Regarding claim 20, Zuniga/Mori discloses the method of claim 16, wherein forming the active gate structure 310 and the electrically-isolated dummy gate structure 312 between the source region 306 and the drain region 304 comprises arranging the active gate structure 310 proximal to the source region 306 such that a drain extension region 324 is formed between the acive gate structure 310 and the drain region 304.  See fig. 3A of Zuniga.

Conclusion

	THIS ACTION IS MADE FINAL.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday 9:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is (571)273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
March 01, 2022